Wheeler, J.
We are of opinion that the Court did not err in giving judgment for the defendant in the certiorari, for the amount remaining due upon the Justice’s judgment. Having obtained cognizance of the case, it was proper for the Court to adjudicate upon the rights of the parties, and to carry its judgment into execution, without remanding the case to the Justice for that purpose. And to enable the Court to award execution, it was necessary to render judgment for the debt.
But in awarding costs, the judgment does not conform to the statute. (Hart. Dig. Art. 716.1 The judgment must therefore he reversed, and such judgment be here rendered as the District Court should have rendered.
Reversed and re-formed.